Jose




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 19, 2014

                                     No. 04-13-00888-CV

            SPECIALTY SELECT CARE CENTER OF SAN ANTONIO LLC
                    d/b/a Casa Rio Healthcare and Rehabilitation,
                                     Appellant

                                               v.

                         Jose FLORES, as next friend of Julie Flores,
                                        Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-04577
                         Honorable Karen H. Pozza, Judge Presiding

                                        O R D E R

Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Luz Elena D. Chapa, Justice

        Appellant has filed a motion to abate this appeal because one of the issues presented in
the appeal is the same issue pending in petitions for review filed in Williamsburg Care Co. L.P.
v. Acosta, 406 S.W.3d 711 (Tex. App.—San Antonio 2013, pet. filed), Fredericksburg Care Co.
L.P. v. Lira, 407 S.W.3d 810 (Tex. App.—San Antonio 2013, pet. filed), and Fredericksburg
Care Co. L.P. v. Perez, 406 S.W.3d 313 (Tex. App.—San Antonio 2013, pet. filed). This court
has considered the motion, the appellee’s response, and the appellant’s reply to the appellee’s
response. In light of the pending higher court review of the precedent previously established by
this court, the court has determined that abating this appeal pending the Texas Supreme Court’s
resolution of the issue will likely achieve the greatest judicial efficiency. Accordingly,
appellant’s motion to abate is GRANTED. For administrative purposes, this appeal will be
treated as a closed case, unless and until appellant files a motion requesting its reinstatement
following the Texas Supreme Court’s resolution of the issue.

       Appellant’s motion for extension of time to file reply brief is DENIED AS MOOT.

       It is so ORDERED on March 19, 2014.
                                                           PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court